Title: To George Washington from Abraham Whipple, 5 March 1781
From: Whipple, Abraham
To: Washington, George


                  
                     Sir:
                     Providence March 5th 1781
                  
                  Having been in the war ever since June 1775 invested with a Command by Sea which held in service of the United States onboard their Ships Columbus & Providence where Continued till the surrender of Charlstown So. Carolina by Capitulation to the British Arms when became a Prisoner to Vice Admiral Arbuthnot who admitted me to Parole as Commanding Officer of the Ships of the United states on that Station—and allowed me the liberty of Returning home to wait an Exchange as should be effected, which Exchange I would beg leave to Acquaint your Excellency have not been able as yet to procure although have made every Application.  No prospect presenting of facilitating an Exchange the United States having no Sea Officers of my Rank in their possession.  I finally addressed myself to his Excellency the French Admiral at Newport desiring the favour of being exchanged for Captain Geo. Gayton of the Romulus forty four Gun Ship late taken by a part of his Most Christian Majisties Fleet from Rhode Island, to which was pleased to Return for Answer by the Major of the Fleet, that he could not effect it without your Excellencys permission as he concieved your concurrence necessary for his justification. My situation being such as mentioned and having been a prisoner so long I cannot but flatter myself with the hopes that your Excellency will grant me the favour of your kind interposition with the French Admiral and Restore me again to all the immunities of a free Citizen by procuring my liberty in Exchange for Commod. George Gayton—inclosed I transmit a Copy of my Parole—and have the honour to Remain with every Sentiment of the Deepest Respect Your Excellencys most Obedient very humble servt
                  
                     Abraham Whipple
                  
               